Title: To Thomas Jefferson from William P. Brobson, 2 February 1809
From: Brobson, William P.,Tilton, James
To: Jefferson, Thomas


                                                
                            Sir,
                            Wilmington Del. February 2. 1809.
                        

                            
                        
                        It is with peculiar delicacy we address you on the present occasion. It is not the first time, but is probably the last in which we may have an opportunity to acknowledge our gratitude, for the faithful manner in which you have, in various capacities, transacted our public concerns. To enumerate the measures of your administration which establish your claim to our grateful recollection is, we conceive, unnecessary:  they are too fresh in the memory of the american people to require a recapitulation. Suffice it to observe, that all the arts of foreign intrigue, aided by domestic faction, can neither conceal nor obscure them. Neither, we believe, is there any district of our common country where a greater proportion of citizens accord in these sentiments, than in Wilmington & its vicinity. We wish you to receive these natural effusions of the heart, not merely as empty compliments, but as the Surest pledge of our determined purpose to stand by the constituted authorities of our government, in opposition to foes of every description. 
                  While we could not but revere the motive, we beheld with regret the annunciation of your intention to retire from your present dignified Station into  the ranks of your fellow citizens: but we feel a consolation in the belief that the same spirit, which has presided over our councils & so ably conducted us through the political tempests of the last eight years, will still predominate over the affairs of the union, and lead us through the perils with which we are menaced by the ambition of foreign nations, to peace & prosperity.
                  It has been justly observed, that the history of the world does not present an æra so fruitful of wonderful events as the one in which the lot of the present generation is cast. With the exception of the United States, the whole civilized world is, at this time either directly or indirectly, engaged in one of the most desolating wars of which the annals of mankind afford an example. The storm has, with little intermission, been now raging for Seventeen years, and in its course has immolated the ancient dynasties & institutions of Europe and prostrated the principles of public law hitherto respected, in some degree, in the worst of times. It has been your anxious care to preserve the United States from this destructive vortex into which a desparate faction, influenced by their partiality for our most inveterate enemy, would have plunged us: and for your firm opposition to their wishes in this respect, you have been exposed to the bitterest revilings. But, Sir, the impartial pen of history will record the measures of your government, and when the clamors of faction are forgotten & their authors mouldering in the Silent tomb, the unerring voice of posterity will do justice to them, and future generations point back to the administration of Jefferson as the æra of national happiness & prosperity.
                  That the evening of your days may be as happy as the morn & meridian have been honorable & beneficial to Your fellow Citizens, is the earnest & sincere wish of our hearts.
                  (Signed by order & on behalf of the meeting.)
                        
                            Wilm P Brobson Sec.   James Tilton, Chairman.
                        
                    